Citation Nr: 0403492	
Decision Date: 02/06/04    Archive Date: 02/11/04

DOCKET NO.  03-18 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased rating for bilateral flat foot, 
currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel




INTRODUCTION

The veteran served on active duty from May 1943 to April 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  

Pursuant to 38 U.S.C.A. § 7107(a) (West 2002), 38 C.F.R. 
§ 20.900(c) (2003), a Deputy Vice Chairman of the Board has 
granted a motion for advancement on the docket due to the 
veteran's age.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C..  VA will notify the 
veteran if further action is required on his part.  


REMAND

Prior to this appeal, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  This liberalizing law is 
applicable to this appeal.  To implement the provisions of 
the law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The Act and 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim, but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  

In the case at hand, VA received the veteran's claim for an 
increased rating in February 2003.  The RO, in a March 2003 
rating decision, denied a disability rating in excess of 30 
percent for bilateral flat foot.  The veteran filed a timely 
appeal, essentially contending that his bilateral flat foot 
was worse than reflected in the assigned rating.  A May 2003 
statement of the case (SOC) properly provided the veteran 
with the law and regulations pertaining to the VCAA.  

A review of the claims folder reveals that February 2003 
correspondence sent to the veteran pertaining to his claim, 
in part, addressed the requirements for a total rating based 
on individual unemployability; the increased rating issue was 
addressed only briefly and inadequately.   

Recent decisions of the United States Court of Appeals for 
the Federal Circuit, as well as the United States Court of 
Appeals for Veterans Claims, have further addressed 
shortcomings of VA in its application of the VCAA.  

The Board further notes that the veteran's most recent VA 
examination, specifically conducted to determine the current 
nature of his service-connected bilateral flat foot 
disability, took place in March 2003; however, the 
examination was conducted shortly after he had undergone 
ulcer surgery on his on the plantar aspect of his left foot, 
which was still bandaged at the time of the examination and 
was unable to be examined.  Further, subsequent to the March 
2003 VA examination, in May 2003, he underwent first 
metatarsophalangeal joint arthroplasty with arthrodesis 
utilizing external fixation of the left foot.  In addition, 
the veteran, through his accredited representative, has 
requested that the veteran be re-examined, with the examiner 
taking into consideration bilateral foot limitation of motion 
and any pain on motion.  In light of this, an additional, 
more contemporaneous examination should be undertaken prior 
to a final adjudication of the veteran's current claim.  

It is important to note that the veteran is in receipt of 
Social Security Administration disability benefits.  Those 
records are in the veteran's claims file and show that the 
disability benefits he is receiving are based on his 
peripheral vascular disease, with venous insufficiency and 
varicosities, not on his service-connected bilateral flat 
foot disability.  The requested VA examination should 
distinguish between findings pertaining to that nonservice-
connected bilateral lower extremity disability and findings 
pertaining to his service-connected bilateral flat foot 
disability.  

Further, it appears the veteran is still receiving both VA 
and private outpatient treatment for his service-connected 
bilateral flat foot disability.  Although the VA outpatient 
treatment records through December 2002, and private 
outpatient treatment records through March 2003, are of 
record, copies of any subsequent VA, as well as private, 
outpatient treatment records should be obtained and 
incorporated in the veteran's claims file.  It is important 
to note that records generated by VA facilities that may have 
an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of that claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  

In view of the foregoing, this case is remanded for the 
following:  

1.  The RO should send the veteran a 
letter explaining the VCAA, including the 
duty to assist and notification provisions 
contained therein.  In doing so, the 
letter should explain what, if any, 
information (medical or lay evidence) is 
necessary to substantiate the claim on 
appeal.  A general form letter, prepared 
by the RO, not specifically addressing 
benefits and entitlements at issue, is not 
acceptable.  The letter should inform the 
veteran of which portion of the 
information and evidence is to be provided 
by the veteran and which part, if any, VA 
will attempt to obtain on behalf of the 
veteran.  

2.  The RO should contact the veteran and 
request the names and addresses of all 
medical care providers, VA and non-VA, 
who treated him for his bilateral flat 
foot disability.  After securing the 
necessary releases, the RO should obtain 
copies of those records not already in 
the claims file and have them associated 
with the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
representative are to be notified of 
unsuccessful efforts in this regard.  

3.  The RO should schedule the veteran to 
undergo a comprehensive VA examination by 
a physician familiar with flat feet (pes 
planus) to determine the nature and 
severity of the veteran's service-
connected disability.  Prior to the 
examination, the veteran's claims folder 
must be made available to the physician 
for review of the case.  A notation to 
the effect that this record review took 
place should be included in the report of 
the examiner.  All appropriate tests and 
studies should be conducted, and all 
clinical findings should be reported in 
detail.  

Regarding the pes planus, the examining 
physician is to report findings 
pertaining only to the service-connected 
bilateral flat foot, as opposed to 
findings attributable to nonservice-
connected bilateral lower extremity 
peripheral vascular disease, with venous 
insufficiency and varicosities.  The 
examiner is to comment on whether the 
bilateral flat foot disability is:  

a)  severe, with objective evidence 
of marked deformity (pronation, 
abduction, etc.), pain on 
manipulation and use accentuated, 
indication of swelling on use, and 
characteristic callosities; or 

b)  pronounced, with objective 
evidence of marked pronation, 
extreme tenderness of the plantar 
surfaces of the feet, marked inward 
displacement, severe spasm of the 
tendo achillis on manipulation, and 
whether the disability has or has 
not improved with the use of 
orthopedic shoes or appliances.  

The examiner also should render an 
opinion, based upon best medical 
judgment, as to whether, and to what 
extent, the veteran experiences likely 
additional functional loss (beyond that 
which is demonstrated clinically) due to 
pain and/or any of the other symptoms of 
the bilateral flat foot noted above 
during flare-ups and/or with repeated 
use..  To the extent possible, the 
examiner should express such functional 
loss in terms of additional degrees of 
limited motion.  All examination 
findings, along with the complete 
rationale for each conclusion reached and 
opinion expressed, should be set forth in 
a typewritten report.  

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.  

5.  The RO must review the claims file 
and ensure that there has been full 
compliance with all notification 
provisions and that all appropriate 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  

6.  Thereafter, the RO should 
readjudicate the claim currently on 
appeal.  The RO is advised that they are 
to make determinations on the issues 
currently being remanded based on the law 
and regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.  If the benefits sought 
on appeal remain denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  A reasonable 
period of time should be allowed for 
response.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


